       Case 3:20-cv-00293-JWD-EWD              Document 29-5        05/27/20 Page 1 of 1



                            DECLARATION OF NISHI KUMAR
I, NISHI KUMAR, declare the following under penalty of perjury pursuant to 28 U.S.C. § 1746 as
follows:
   1. I represent the parents of I.B., a minor child.
   2. I called Swanson Center for Youth at Monroe on May 8, 2020, in order to figure out who to
      send a Third-Party emergency grievance to via email. Staff at Swanson provided me with Ms.
      Herbert’s email address.
   3. I filed a Third-Party emergency grievance on behalf of I.B. on May 8, 2020 at 4:40 pm. I
      requested that the facility director, Shawn Herbert, or an appropriate party initially respond
      within 48 hours and respond within 5 days per OJJ’s Administrative Remedy Procedure Act
      B.5.3.
   4. I represent the parent of J.H., a minor child.
   5. I called both Bridge City Center for Youth and Acadiana Center for Youth on May 9, 2020,
      in order to figure out who to send a Third-Party emergency grievance to via email. Staff at
      Acadiana provided me with Mr. Wood’s email address. Staff at Bridge City told me they
      could not release that information over the phone.
   6. I filed Third-Party emergency grievances on behalf of J.H. on May 9, 2020 at 5:34 pm and
      5:37 pm. I requested that James Wood, Yamena Thompson, and Shannon Matthews, or an
      appropriate party respond initially within 48 hours and respond within 5 days per OJJ’s
      Administrative Remedy Procedure Act B.5.3.
   7. I received no acknowledgment of the abovementioned filings from OJJ or any other
      Defendants.
   I declare under penalty of perjury that the statements above are true and correct to the best of
   my knowledge.
                                                                      Signature


                                                                      /s/ Nishi Kumar

                                                                      Nishi Kumar
                                                                      May 27, 2020
